Citation Nr: 1107377	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-25 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February to July 1983 and 
from May 1989 to September 1998; she subsequently served in the 
National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In September 2010, the Veteran testified before 
the undersigned at a Travel Board hearing.


FINDING OF FACT

MS is attributable to service.  


CONCLUSION OF LAW

Service connection for MS is warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and MS becomes manifest 
to a compensable degree within seven years from the date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service; this presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.  

In this case, seven years after active duty service was February 
2005.

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that medical evidence of a "chronic" disease 
should set forth the physical findings and symptomatology 
elicited by examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the required 
degree must be shown by acceptable medical and lay evidence 
followed without unreasonable time lapse by definite diagnosis.  
38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  An important factor in the factual question of 
reasonableness in lapse of time from manifestation to diagnosis 
under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the subsequent 
diagnosis.  A strong evidentiary link tends to ensure the disease 
is not due to 'intercurrent cause' as set forth in 38 C.F.R. § 
3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse 
in time from manifestation to diagnosis under 38 C.F.R. § 
3.307(c) "is ultimately a question of fact for the Board to 
address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

In this case, the medical examiners have not found that the lapse 
in time from manifestation to diagnosis in this case, to be 
unreasonable presumably given the nature of the progression of 
the disease.  

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  
There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

As noted, the Veteran also had service in the National Guard.  
Service connection may be granted for disability resulting from 
disease or injury incurred during active duty for training (ADT), 
or injuries suffered during inactive duty training (IDT) to 
include when a cardiac arrest or a cerebrovascular accident 
occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.  
Reserve and National Guard service generally means ADT and IDT.  
ADT is full time duty for training purposes performed by 
Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 
502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Basically, this refers to the two weeks of annual 
training, sometimes referred to as "summer camp," that each 
Reservist or National Guardsman must perform each year.  It can 
also refer to the Reservist's or Guardsman's initial period of 
training.  IDT includes duty, other than full-time duty, 
performed for training purposes by Reservists and National 
Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this 
refers to the twelve four-hour weekend drills that each Reservist 
or National Guardsman must perform each year.  These drills are 
deemed to be part-time training.  Active military service 
includes active duty, any period of ADT during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
IDT during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Generally, an individual 
who has only Reserve or National Guard service (ADT or IDT with 
no active duty) is not a veteran as legally defined.  In the 
service connection context, for example, this means that the 
presumption of soundness upon entry into service and the 
presumptive service connection provisions of 38 C.F.R. § 3.307, 
applicable to active duty, would not apply to ADT or IDT.  38 
U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available 
where the only service performed is ADT or IDT.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).

However, in this case, the Veteran contends that MS was manifest 
either during active duty service or in the seven year 
presumptive period after her release from active duty service in 
February 1998.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

A review of the service treatment records does not reflect 
inservice findings of MS.  Rather, the record shows that 
following the Veteran's separation from active duty service in 
February 1998, she did not manifest symptoms of MS for years as 
specifically identified in the clinical records.  The initial 
diagnosis of MS was made in August 2006, with possible MS noted 
from two months before.  See private medical records of Matthew 
D. Gold, M.D.

However, the Veteran testified that she had symptoms of tingling 
in her feet and tripping or clumsy actions dating back 15 years, 
to about 1995, when she was in service.  She related that she did 
not recognize such symptoms as being signs of MS.  When she was 
provided an examination by VA in March 2007, the examiner 
concurred with the diagnosis of MS and indicated that it had 
existed for 15 years, consistent with the Veteran's statements.  
As noted above, the examiner did not find the lapse in time 
between initial manifestations to the diagnosis to be 
unreasonable.  

Further, her treating physical, Dr. Gold, noted in June 2006, 
that noticeable symptoms had been present for over a year; thus 
dating the onset of those symptoms to early 2005 or before.  See 
June 19, 2006 medical report of Dr. Gold.  In January 2007, he 
indicated that her complaints had continued to build over the 
last 18 months.  

In February 2009, another private physician, Jessica Small, M.D., 
provided an opinion as to when the Veteran's MS first developed.  
She indicated that the Veteran first saw a neurologist in June 
2006, which is reflected in the private medical records in the 
claims file.  A magnetic resonance imaging (MRI) revealed 
extensive disease, suggestive of MS.  However, this physician 
indicated that in reviewing the Veteran's symptoms, there was 
evidence of disease well before June 2006.  For several years, 
2003-2006, she had urinary frequency and some urge incontinence.  
In early 2005, the Veteran recalled having her leg slip and she 
fell down the stairs.  She also had pain on running and a 
releasing of her right foot and scuffing of the right foot which 
was suggestive of muscle fatigue.  When she had a follow-up visit 
with Dr. Gold in May 2005, her time for running a mile was 4-5 
minutes slower than it had been the year before.  Further, the 
physician concluded that because of the extent of the disease 
found on the MRI in 2006 and the insidious onset of symptoms well 
before that time, she believed that the Veteran likely had MS 
easily in early 2005, and probably well before then.  This 
physician also did not find the lapse in time between initial 
manifestations to the diagnosis to be unreasonable.  

Competent lay evidence may establish the presence of observable 
symptomatology and, in certain circumstances, it may provide a 
basis for establishing service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may 
be competent to provide the diagnoses of simple conditions, such 
as a broken leg, they are not competent to provide evidence on 
more complex medical questions beyond simple observations.  
Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also v. 
Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that 
in some cases lay testimony "falls short" in proving an issue 
that requires expert medical knowledge); Waters v. Shinseki, 601 
F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay 
belief that his schizophrenia aggravated his diabetes and 
hypertension was not of sufficient weight to trigger the 
Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be 
mistaken or lacking credibility, the Board may reject it as 
unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  The Board may find a lack of credibility in, 
for example, conflicting medical statements or witness biases.  
Id at 1337.  The lack of contemporaneous medical evidence is also 
relevant; however, the mere lack of such evidence may not 
constitute the sole basis for discrediting the lay evidence.  Id.  

In this case, the Board finds that the Veteran is competent to 
report the symptoms she has related to both her physicians as 
well as VA, such as her difficulties with falling.  She is also 
credible in her report of these symptoms, which she certainly 
expressed to her physicians when they were trying to determine 
her diagnosis.  The Board notes that while she told physicians 
that the symptoms started in the mid-2000s, she has recently 
indicated that they date back 15 years, to about 1995.  The Board 
does not find her to be inconsistent in her recent assertions, 
but rather able to recognize that earlier problems might have 
been manifestations of MS.  However, she is not competent to 
state that they definitively were manifestations of MS as that is 
a complex medical assessment. See Woehlaert.  

The medical assessments in that regard, however, reasonably date 
the onset to be during service or within the seven year 
presumptive period and indicate that the damage as shown on later 
MRI, to be extensive, indicative that it was likely compensably 
disabling within the presumptive period.  The VA examination 
dated the onset 15 years ago while the private examiners' 
findings date the onset to just around the time of seven years 
post-active duty service.  The Board does not find these opinions 
to be in definite conflict as the matter of which manifestations 
were related to MS could not be definitively determined due to 
both the nature of the symptoms and the nature of MS in general.  
Nevertheless, the findings of the examiners place the onset of MS 
within the time period where service connection may be granted, 
either on a direct or presumptive basis.  Accordingly, service 
connection for MS is warranted.  


ORDER

Service connection for MS is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


